Filed:    September 14, 2001

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 01-6777
                       (CR-93-267, CA-97-957-2)



United States of America,

                                                 Plaintiff - Appellee,

           versus


Jerry Dale Lowe,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed September 13, 2001, as

follows:

     On page 2, line 1 of text -- the opinion is corrected to begin

“Jerry Dale Lowe seeks to appeal ....”

                                          For the Court - By Direction




                                           /s/ Patricia S. Connor
                                                    Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6777



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERRY DALE LOWE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-93-267, CA-97-957-2)


Submitted:   September 6, 2001        Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott Sumner Segal, THE SEGAL LAW FIRM, Charleston, West Virginia,
for Appellant. Michael Lee Keller, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Dale Lowe seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Lowe, Nos. CR-93-267; CA-

97-957-2 (S.D.W. Va. Mar. 30, 2001).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 3